Citation Nr: 1703573	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2012, the RO issued a rating decision which denied the Veteran's claim for entitlement to service connection for a right hip condition.  In February 2013 the Veteran submitted a statement indicating he was filing a claim for entitlement to service connection for a right hip disability, among other issues.  The RO considered this to be a claim to reopen the service connection for a right hip condition and denied the claim on that basis in an April 2013 decision.  Subsequently in September 2013, the Veteran filed a notice of disagreement with the April 2013 decision.  The Board finds that the Veteran's February 2013 correspondence must be considered a notice of disagreement with the August 2012 rating decision which denied the Veteran's claim for service connection for a right hip condition.  Thus, the proper issue before the Board is entitlement to service connection for a right hip condition, rather than whether new and material evidence has been submitted that is sufficient to reopen the claim for entitlement to service connection for a right hip condition.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  A remand is necessary to obtain medical records, Social Security Administration records (SSA), an addendum medical opinion and VA examinations.

VA treatment records

The claims file presently contains VA treatment records dated through December 2013.  On remand, any post-December 2013 VA treatment records should be requested.

Social Security Administration records

A VA treatment record dated March 2012 indicates that the Veteran reported he was in the process of applying for SSA benefits.  At his VA back examination, in March 2013, the Veteran reported that he "went out on SSI [Supplemental Security Income] 6 years ago after his stroke."  However, there are no SSA records associated with the claims file.  Records of any decision concerning a Social Security disability benefits award and the supporting medical documents on which any decisions were based should be sought.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA examinations and opinions

The Veteran's service treatment records contain an entry dated May 21, 1970, which reflects treatment for complaint of "terrible back pain."  An entry dated May 25, 1970, indicates the Veteran was seen by a psychologist who noted the Veteran exhibited a "rather offhand manner" and "denies any real anti-social hx."  A June 12, 1970, entry states that the Veteran was "discharged this date for inaptitude" and "discharged this date for apathy."  A July 9, 1970, treatment record states that the Veteran had been examined during the past 60 days, he was determined to be physically qualified for separation from active duty, and no defects were noted.  This record also indicates that during service, the Veteran was treated for muscle strain of his right leg, with no residuals.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, his VA treatment records note treatment for symptoms of anxiety and depression beginning in August 2003.  Subsequent treatment records continue to document treatment for depression and anxiety up until the most recent records dated in December 2013.

In March 2013, the Veteran submitted a letter from his sister in support of his claim for service connection for an acquired psychiatric disorder.  His sister stated that before the Veteran enlisted, he was upbeat and was very proud and excited to become a Marine.  She stated that after his discharge from service, which was only approximately one month after he entered service, he returned home a different person and was suffering from an adjustment disorder, major depression, and anxiety and was experiencing horrifying nightmares.  She further stated that the Veteran told her he had been beaten and physically abused while in service.  His sister stated that she observed a complete personality change in the Veteran upon his return from service - describing him as person who was now irate, short tempered, and expressed feelings of worthlessness.

As to the Veteran's claim for service connection for a right hip disability, VA treatment records dated in June 2012 and January 2013 reflect treatment for complaints of hip pain.  A treatment note dated in April 2013 indicates a hip X-ray revealed degenerative changes.

In light of the foregoing, the Board finds that the Veteran should be afforded VA examinations in connection with his claims for service connection for an acquired psychiatric disorder and for service connection for a right hip condition pursuant to the standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Id.  On remand, VA should provide the Veteran with examinations and obtain opinions regarding the nature and etiology of any acquired psychiatric condition or conditions and the nature and etiology of any right hip condition.
With regard to the Veteran's claim for service connection for a back condition, the report of the March 2013 VA examination referred to the potential existence of SSA records, but such records were not considered by the examiner before she provided a nexus opinion.  Thus, if any additional relevant records are obtained by the RO, including VA treatments records and any SSA records, VA should obtain an addendum opinion that considers such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records.  Provide the Veteran with the appropriate authorizations for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Request from SSA copies of any disability benefit determinations as well as copies of the medical records on which such determination was based.  If there are no such records, or if the records are unavailable, the claims file should be annotated as such and the appellant and his representative notified of such.

4.  After completing the above development, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The Veteran's claims file should be reviewed in conjunction with the examination.  

The examiner is asked to address the following:

Identify all current psychiatric diagnoses.  In identifying all current diagnoses, please consider medical and lay evidence both prior to and since the filing of the 2012 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  If the Veteran no longer carries a diagnosis for a psychiatric disability for which he was previously diagnosed, the examiner must explain why the diagnosis is no longer applicable.  If a diagnosis has resolved, the examiner must explain when it resolved and if it was related to service in any way.

For every diagnosis, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

The examiner should consider the lay statement from the Veteran's sister, all medical evidence and any history provided by the Veteran.

A complete explanation should be provided to support all opinions expressed.
If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the development required by items 1, 2 and 3, schedule the Veteran for a VA examination to determine the etiology of any right hip disability.  The claims file must be provided to the examiner and he or she must indicate review of the file in the examination report.  All necessary testing should be completed.  

The examiner must opine whether it is at least as likely as not (50 percent or greater) that the disability is related to service.

The examiner should consider the lay statement from the Veteran's sister, all medical evidence and any history provided by the Veteran.

The examiner must support all opinions with a rationale.  In rendering an opinion, the examiner must contemplate the Veteran's statements regarding his experiences in service.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the development in items 1, 2 and 3, if any new evidence pertaining to the Veteran's claim for service connection for his back condition is received, forward the Veteran's claims file to the VA examiner who completed the March 2013 examination, or if that examiner is unavailable, to a suitable replacement, for preparation of an addendum opinion regarding the Veteran's back condition.  The addendum opinion should contemplate the Veteran's updated medical records, if any, and any records received from SSA.  A new VA back examination should be scheduled if the examiner deems it necessary to prepare the addendum medical opinion.

7.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


